UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                         ____________________

                            No. 97-60571
                          Summary Calendar
                        ____________________

                   LAURA ESTELA SALAZAR DE PEREZ,

                                                         Petitioner,

                               versus

               IMMIGRATION AND NATURALIZATION SERVICE,

                                                         Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                             A73 748 517

                          April 17, 1998
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Laura Estela Salazar De Perez, represented by counsel, appeals

from a final order of the Board of Immigration Appeals affirming

the immigration judge’s decision denying her motion to reopen

deportation proceedings.     Petitioner, through her counsel, has

failed to provide any record citations in her statement of facts

and also has failed to provide citations to legal authorities in

support of her argument.    See FED. R. APP. P. 28(a)(4) & (6),(e);

5th Cir. R. 28.2.3. Moreover, petitioner has failed to explain why


     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the   Board   of   Immigration   Appeals   abused   its   discretion   in

dismissing her administrative appeal. Accordingly, the petition is

DISMISSED.    See Moore v. FDIC, 993 F.2d 106, 107 (5th Cir. 1993).

      This dismissal will be reconsidered if petitioner files a

properly supported motion for rehearing within 14 days of the date

of this opinion.

                                                    PETITION DISMISSED




                                  - 2 -